Citation Nr: 1023336	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the attainment of Veteran 
status, and therefore to the receipt of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 administrative 
decision from the VA Regional Office (RO) in St. Petersburg, 
Florida.

The appellant requested a hearing before a Veterans Law Judge 
at his local RO in his January 2007 substantive appeal on a 
VA Form 9.  In April 2008, the RO scheduled the hearing for 
the following month.  The appellant requested a telephone 
hearing due to his incarceration in statements dated later in 
April 2008.  However, he submitted documentation withdrawing 
his hearing request in June 2008.


FINDINGS OF FACT

1.  The appellant was discharged from active military service 
under other than honorable (OTH) conditions due to a pattern 
of misconduct.  This discharge has not been upgraded to a 
discharge under honorable conditions.

2.  The misconduct committed by the appellant in service was 
willful and persistent.  It did not consist of minor offenses 
offset by otherwise honest, faithful, and meritorious 
service.

3.  The evidence does not show that the appellant was insane 
at the time he committed his in-service misconduct.

4.  The appellant's discharge is considered dishonorable.


CONCLUSION OF LAW

The character of the appellant's discharge from active 
military service is a bar to the attainment of Veteran 
status, and therefore to the receipt of VA benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.301, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) discussed VA's duty to notify in the context of an 
appeal concerning character of discharge in Dennis v. 
Nicholson, 21 Vet. App. 18 (2007).  The following basic 
principles were referenced.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Id.  These 
notification requirements apply generally to each element of 
a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000) (noting that the five elements of a claim 
consist of (1) Veteran status; (2) existence of a disability; 
(3) service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).

Notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
appellant was sent a notification letter in September 2004, 
three months before the initial AOJ decision was issued in 
this matter.  This letter informed the appellant that a 
decision regarding the character of his service, and 
therefore his status as a Veteran, must be made prior to 
adjudicating the merits of his claims of entitlement to VA 
benefits.  It also informed him that he would be eligible for 
VA benefits only if his service was determined not to be 
dishonorable.  A copy of the regulation regarding character 
of discharge, 38 C.F.R. § 3.12, was attached to the letter.  
The appellant was requested to provide evidence demonstrating 
that his service was honorable.  VA explained at the end of 
the letter that it would review any evidence he submitted, 
along with his service records, in rendering a decision.  As 
all notice elements were addressed, the Board finds that VA's 
duty to notify has been satisfied.

VA's duty to assist a claimant in the development of his 
claim includes procuring service records and other pertinent 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records and service personnel records regarding the 
appellant have been obtained.  These records, in particular 
the service personnel records, do not appear to be complete.  
Yet they contain abundant information concerning the 
appellant's discharge.  Indeed, they were received in 
response to requests for complete medical and dental service 
treatment records and for all service records regarding the 
facts and circumstances surrounding the appellant's 
discharge.  In light of this fact, and because no reference 
has been made by the appellant or his representative to any 
additional pertinent service records, the Board concludes 
that all service records necessary to adjudicate the issue on 
appeal have been gathered.

In addition to submitting duplicate copies of some of his 
service treatment records and service personnel records, the 
appellant submitted records from his in-service 
hospitalization at the Naval Hospital Camp Lejeune, post-
service private treatment records from several healthcare 
providers, a psychiatry examination conducted in July 1991 in 
relation to criminal charges then pending against him in 
Florida, and numerous statements from himself.  R.H., the 
appellant's mother, also submitted a statement.

The Board notes that the appellant indicated in an October 
2004 statement that his aunt, M.M., may be able to provide a 
statement with respect to the matter currently on appeal.  He 
further indicated that he had written to M.M. requesting her 
to submit such a statement directly to VA.  She failed to do 
so.  While the appellant also provided M.M.'s address and 
phone number and asked VA to contact her on his behalf, such 
action, although not precluded, is not required under the 
duty to assist and was not undertaken.

The duty to assist does, however, require that VA provide a 
medical examination and/or obtain a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither 
is necessary in this case, as the appellant's current medical 
state is not at issue.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the appellant is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Character of Discharge

The appellant seeks service connection for a head and neck 
disorder (claimed as fractured cervical spine from C-5 to C-
7, failed cervical fusion, and chronic pain), alcoholism, 
adjustment disorder, personality disorder, and dysthymic 
disorder.  He contends that the character of his discharge 
should not bar him from receiving VA benefits for these 
disorders.

Only Veterans and the surviving spouse, child(ren), or 
parent(s) of a Veteran are eligible to receive pension, 
compensation, and dependency and indemnity compensation 
benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5.  A Veteran is "a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable."  38 C.F.R. § 3.1(d); see also 
38 U.S.C.A. § 101(2).

A discharge or release is considered to have been under 
dishonorable conditions if an undesirable discharge was 
accepted to escape trial by general court-martial.  38 C.F.R. 
§ 3.12(d).  A discharge or release also is considered to have 
been under dishonorable conditions if it was issued because 
one of the following offenses was committed:  (1) mutiny or 
spying; (2) an offense involving moral turpitude, including 
conviction of a felony; (3) homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty; and (4) willful and persistent 
misconduct.  Id.  This last offense includes a discharge 
under other than honorable conditions determined to be issued 
because of willful and persistent misconduct but excludes a 
discharge because of a minor offense if service was otherwise 
honest, faithful, and meritorious.  Id.  An offense that 
"interfere[s] with [the] appellant's military duties, indeed 
preclude[s] their performance...[does] not constitute a minor 
offense."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Id.  A mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Id.  The simple drinking of alcoholic beverage 
also is not of itself willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  However, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect is considered willful misconduct.  
Id.

As it prevents attainment of Veteran status, a discharge due 
to one of the reasons specified in 38 C.F.R. § 3.12(d) is a 
bar to the payment of VA benefits.  38 C.F.R. § 3.12(b).  An 
exception exists, however, for a person who is found to have 
been insane at the time he committed the acts precipitating 
his discharge or release.  Id.  An insane person is one who:  
(1) while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
(2) interferes with the peace of society; or (3) has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354; see also VAOPGCPREC 20-97 (May 22, 1997), 
62 Fed. Reg. 37955 (1997).  The burden is on the appellant to 
submit competent medical evidence of his insanity.  
Stringham, 8 Vet. App. at 449.

Service treatment records contain numerous entries related to 
the appellant's fighting and alcohol abuse.  He sought 
treatment for injuries sustained in a fight in the barracks 
in August 1982.  In November 1982, it was noted that the 
appellant had had three alcohol-related incidents within 
seven months.  He was prescribed Antabuse at his Gunnery 
Sergeant's request.  Nevertheless, alcohol was noted on his 
breath and he was "staggering" in records dated in January 
1983.  Later that month, the appellant complained of injuries 
that resulted from another fight.

In September 1983, the appellant underwent an evaluation for 
fighting on leave while he was drinking.  He reported four or 
five incidents of being "arrested" for fighting while 
drunk.  However, he denied heavy alcohol use and did not feel 
that he had a drinking problem.  The appellant's physical 
examination was unremarkable.  He was alert and oriented.  He 
also appeared to possess clear, rational thought processes, 
albeit with somewhat inappropriate laughter regarding his 
behavior.  The appellant was diagnosed with alcohol abuse 
with resultant behavior problems (repeated).  The physician 
opined that further evaluation was needed.

The appellant's commanding officer composed a memorandum 
counseling the appellant and issuing him a warning for 
unsatisfactory performance and/or conduct in June 1984.  This 
memorandum informed the appellant that his performance was 
deficient due to frequent alcohol related incidents, 
violations of the Uniform Code of Military Justice (UCMJ), 
and lack of respect to superiors.  It also advised him to 
undertake corrective action by seeking alcohol treatment and 
indicated that assistance was available through the chain of 
command.  Finally, the memorandum conveyed to the appellant 
that further deficiencies in his performance and/or conduct 
or failure to undertake the corrective action specified may 
result in disciplinary action and processing for 
administrative discharge.

Service personnel records reflect that the appellant was 
tried by summary court-martial in July 1984.  He was charged 
with violations of Article 86 and 91 of the UCMJ, including 
two counts of disobedience of a lawful order issued by a 
staff noncommissioned officer, one count of being 
disrespectful to a staff noncommissioned officer, one count 
of unauthorized absence for duty on or about June 8, 1984, 
and one count of unauthorized absence from duty on or about 
the same date.  The appellant was found not guilty of being 
disrespectful to a staff noncommissioned officer and the 
charge of unauthorized absence from duty on or about June 8, 
1984, was dismissed.  He was found guilty with respect to the 
other counts and sentenced to reduction in rank, forfeiture 
of $396 pay for a period of one month, and confinement at 
hard labor for a period of 30 days.

The appellant underwent a medical examination in September 
1984.  At this time, he was given a normal psychiatric 
clinical evaluation.

A second summary court-martial was convened in October 1984 
to try the appellant for violations of Article 86 of the 
UCMJ.  The violations alleged included being absent without 
leave (AWOL) from on or about 0630 on August 29, 1984, to 
2350 on August 30, 1984; from 0700 to 0815 on September 15, 
1984; and from 0530 to 0740 on September 17, 1984.  The 
appellant was found guilty of being AWOL for the first and 
third periods and not guilty of being AWOL for the second 
period.  He was sentenced to forfeiture of $200 pay for a 
period of one month and confinement for a period of 30 days.

Administrative discharge proceedings were commenced that same 
month.  The appellant's commanding officer noted in a 
memorandum that the appellant had been counseled on a 
continuous basis but failed on several occasions to heed 
advice.  He also noted that the appellant had received four 
non-judicial punishments, two summary court-martials, and a 
reduction in grade.  As such, the commanding officer 
recommended a discharge under OTH conditions by reason of 
misconduct due to a pattern of misconduct.  He also indicated 
that the appellant had been provided with a copy of the 
memorandum and attached documentation.

In early November 1984, the appellant reported to the Naval 
Hospital in Camp Lejeune, North Carolina, complaining of 
severe neck pain after being involved in a motor vehicle 
accident.  Physical examination and X-rays revealed unstable 
fractures of his cervical spine at C-6 and C-7.  He was 
hospitalized for 10 days, during which time he convalesced 
from surgery.

The Administrative Discharge Board concurred with the 
discharge recommendation of the appellant's commanding 
officer later in November 1984.  As such, the appellant was 
discharged under OTH conditions on November 21, 1984.

Private treatment records dated from 1985 to 1989 were 
submitted by the appellant in July 2004.  These records 
document numerous health issues, including continued problems 
with alcoholism and adjustment disorder with depressed mood.

In October 2004, the appellant submitted two statements in 
support of his claim.  He detailed the events leading up to 
his discharge and the reasons why he thinks his service was 
honorable.  Regarding the first matter, the appellant 
indicated that he was released from the hospital in November 
1984 with a recommendation for a period of convalescent leave 
at home, but that he then was told such leave would occur in 
barracks.  He further indicated that he agreed to a discharge 
after being informed this was the only way he could go home.  
Finally, he indicated that he believed he had been given a 
general discharge under honorable conditions for medical 
reasons, and that he never would have agreed to a discharge 
otherwise.  With respect to the second matter, the appellant 
noted that he was the Catholic lay leader in boot camp, 
designed the flag that represented his platoon while at the 
rifle range, maintained expert status in shooting throughout 
his service, was at the top of his combat engineering class, 
designed the class logo and a combat engineers castle symbol, 
was promoted to Lance Corporal, and generally was proud to be 
a Marine.  However, he also noted that he developed a 
drinking problem during service and discussed some in-service 
problems he had with alcohol, including the November 1984 
motor vehicle accident that resulted in his broken neck.  The 
appellant concluded by stating that the affects of his 
drinking, as well as his adjustment disorder, personality 
disorder, and dysthymic disorder which were "revealed once 
aggravated by [his] alcoholism," were a great dishonor to 
the Corps and himself but that his service was honorable.

R.H., the appellant's mother, also submitted a statement in 
support of the appellant's claim in October 2004.  She 
recalled that the appellant was supposed to recuperate from 
his broken neck at home immediately upon his release from the 
hospital in November 1984, but that his plans changed and 
when he did return home sometime in December 1984 he had been 
discharged.  She then noted that the appellant was proud to 
be a Marine and that his drinking was his downfall.

In statements dated in January 2005 and May 2006, the 
appellant reiterated his assertions that he was greatly 
affected by his illnesses and that his service was not 
dishonorable.

The appellant submitted a July 1991 psychiatry examination 
conducted in relation to criminal charges then pending 
against him in Florida in July 2006.  This report sets forth 
the appellant's history, including military history, and 
contains an impression of sociopathic personality and a 
finding that the appellant was competent to proceed to trial.

In his January 2007 "Appeal Brief" attached to his 
substantive appeal on a VA Form 9, the appellant set forth 
his previous assertions and added two new assertions.  First, 
he contended that these charges for which he was court 
martialed were minor, as most involved absences around the 
time of morning and evening garrison formations.  Second, he 
contended that he was unaware that administrative discharge 
proceedings had been instigated and did not receive due 
process of such proceedings.

In a March 2009 statement to his representative, which has 
been associated with the claims file, the appellant noted his 
belief that he was discharged because one of his superior 
officers was prejudiced against him.  He explained that his 
former wife left this officer to be with him.

The appellant's representative submitted a brief on the 
appellant's behalf in April 2010.  In this brief, the 
representative argues that the actions which led to the 
appellant's discharge were not persistent and willful 
misconduct because they were nothing more than impetuous acts 
of an irresponsible youth.

In light of the evidence of record, the Board finds that the 
appellant's discharge was due to willful and persistent 
misconduct.  The appellant's commanding officer recommended 
that he be discharged under OTH conditions as a result of 
misconduct due to a pattern of misconduct.  Such misconduct 
included unspecified acts resulting in four non-judicial 
punishments and failure to heed advice.  It also included two 
instances of disobedience of a lawful order issued by a staff 
noncommissioned officer and one instance of unauthorized 
absence from duty for which the appellant was found guilty by 
summary court-martial in July 1984, as well as two instances 
of being AWOL for which the appellant was found guilty by 
summary court-martial in October 1984.  As such, the evidence 
clearly indicates that the appellant repeatedly disregarded 
his superiors and requirements regarding his duty despite 
being aware that such behavior was prohibited and could 
result in disciplinary action.

The appellant and his representative nevertheless contend 
that the appellant did not engage in willful and persistent 
misconduct during service.  First, the appellant asserts that 
the acts of in-service misconduct which precipitated his 
discharge were committed under the influence of alcohol.  The 
record lends support to this assertion, but does not confirm 
conclusively that it is true.  Even if it is true, however, 
it is of no avail to the appellant.  His continued 
consumption of alcohol after being prescribed Antabuse and 
being told to seek alcohol treatment constitutes willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  The fact that the 
disciplinary action instigated against him concerned acts 
spanning the course of several months indicates that this 
willful abuse of alcohol was persistent.

Second, the appellant contends that his acts of in-service 
misconduct were minor and that his service otherwise was 
honorable.  With respect to the first part of this 
contention, he notes that most of the offenses for which he 
was found guilty at summary court-martial involved absences 
around the time of morning and evening garrison formations.  
In so noting, the appellant ignores his guilty verdicts for 
two instances of disobedience of a lawful order issued by a 
staff noncommissioned officer and for being AWOL for over 41 
hours on August 29 and August 30, 1984.  These offenses, as 
well as his unauthorized absence from duty and two instances 
of being AWOL around the time of garrison formation, cannot 
be considered minor.  Without following orders or appearing 
for duty as required, the appellant's ability to perform his 
military duties was precluded, or at the very least 
significantly interfered with.  See Stringham, 8 Vet. App. at 
448.  With respect to the second part of this contention, the 
appellant points out his promotion to Lance Corporal, 
religious participation, academic and range performance, 
numerous artistic design endeavors, and pride in the Marine 
Corps.  Consideration of these achievements, accepted as true 
by the Board here for the sake of argument, does not compel 
the conclusion that the appellant's service was honest, 
faithful, and meritorious.  Once again, the appellant ignores 
pertinent facts.  He was involved in numerous alcohol-related 
fights and other incidents in 1982 and 1983, prior to the 
1984 acts of in-service misconduct which triggered his 
discharge.

Third, the appellant's representative argues that the acts of 
in-service misconduct which led to the appellant's discharge 
were simply impetuous acts undertaken by an irresponsible 
youth.  The Board acknowledges that the appellant was only 17 
years old when he began serving on active duty.  Yet he was 
20 years old, and therefore a young adult, when the 
predominant acts which led to his summary court-martials and 
discharge were committed in 1984.  These acts, which included 
repeated disobedience and absences from duty, demonstrate 
that the appellant persistently engaged in willful 
misconduct.  Whether he did so because he was an impetuous 
and irresponsible young adult or for some other reason 
therefore is immaterial.

Fourth, the appellant alleges that he agreed to be discharged 
so that he could convalesce from his neck surgery at home and 
believed he had received a general discharge under honorable 
conditions for medical reasons.  This allegation is belied by 
the evidence.  The appellant underwent neck surgery in 
November 1984 for injuries sustained in a motor vehicle 
accident that same month.  However, his commanding office 
instigated administrative discharge proceedings and 
recommended him for a discharge under OTH conditions in an 
October 1984 memorandum.  It follows that since 
administrative discharge proceedings were begun a month 
before the appellant's neck surgery, his desire to recuperate 
from such surgery at home was not the reason why he was 
discharged.  It further follows that the appellant's 
discharge was not a general discharge under honorable 
conditions for medical reasons.

Fifth, the appellant asserts that he was not informed that 
administrative discharge proceedings had been instigated and 
did not receive due process of such proceedings.  The 
evidence, particularly the October 1984 memorandum discussed 
in the preceding paragraph, does not appear at first glance 
to support the appellant's assertion.  However, the Board 
need not engage in lengthy discussion in this regard because 
doing so would not concern directly the matter at hand.  
Regardless of whether or not the appellant was informed of 
and received due process of the administrative discharge 
proceedings commenced against him, the discharge has been 
determined to stem from his willful and persistent 
misconduct.

Finally, the appellant contends that one of his superior 
officers was prejudiced against him and discharged him not 
because of misconduct but because his former wife left the 
superior officer to be with him.  He did not provide any 
evidence to substantiate this allegation.  As such, the Board 
does not find it credible.

The only question remaining is whether the appellant was 
insane at the time he committed his acts of in-service 
misconduct.  The Board finds that he was not.  Evidence 
showing that the appellant was diagnosed with adjustment 
disorder with depressed mood, as well as sociopathic 
personality, after service has been submitted by the 
appellant.  However, neither the appellant nor his 
representative have asserted or produced competent evidence 
indicating that the appellant was insane when he committed 
his in-service misconduct.  Service treatment records also 
are silent for any indication that the appellant was insane.  
These records do not show that the appellant suffered from 
adjustment disorder, personality disorder, or dysthymic 
disorder in service, as he contends .  Instead, they show 
that the appellant appeared to posses clear, rational thought 
processes in September 1983 and was given a normal 
psychiatric clinical evaluation in September 1984.

In sum, the appellant was discharged under OTH conditions by 
reason of willful and persistent acts of misconduct he 
committed when he was sane.  The character of his discharge 
therefore is considered dishonorable.  There is no evidence 
that this discharge has been upgraded by a discharge review 
board to honorable.  See 10 U.S.C.A. § 1553, 38 C.F.R. 
§ 3.12(g).  Accordingly, the appellant cannot be considered a 
Veteran and is ineligible to receive VA benefits.


ORDER

As the character of the appellant's discharge from active 
military service is a bar to attainment of Veteran status and 
therefore the receipt of VA benefits, the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


